Citation Nr: 1032191	
Decision Date: 08/26/10    Archive Date: 09/01/10

DOCKET NO.  99-07 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a skin rash involving 
the inner thighs.

2.  Entitlement to service connection for a bilateral leg 
disorder with weakness.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel





INTRODUCTION

The Veteran had active service from January 1955 to December 
1957. 

This matter comes to the Board of Veterans' Appeals (BVA or 
Board) on appeal from a February 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which denied the above claims.  

In October 2001, the Board, among other things, denied the 
Veteran's claims for entitlement to service connection for a 
skin rash involving the inner thighs and a bilateral leg 
disorder with weakness.  The Veteran appealed this decision to 
the United States Court of Appeals for Veterans Claims (Court), 
which, in an April 2003 order, vacated the Board's decision 
insofar as it determined that service connection was not 
warranted for a skin rash involving the inner thighs or a 
bilateral leg disorder with weakness, and remanded the case to 
the Board for action consistent with the order.  

Thereafter, in June 2003, the Secretary of VA filed a notice of 
appeal to the United States Court of Appeals to the Federal 
Circuit (Federal Circuit).  In May 2004, the Federal Circuit, 
among other things, vacated the Court's April 2003 order and 
remanded the matter to the Court in light of the Federal 
Circuit's decision in Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004).  Accordingly, in July 2004, the Court recalled its 
April 2003 judgment and revoked its April 2003 order, issuing 
another order in its stead.  Specifically, in July 2004, the 
Court ordered that the October 2001 Board decision be vacated 
with respect to the claims for service connection for a skin 
rash involving the inner thighs and a bilateral leg disorder 
with weakness, and that these matters be remanded to the Board 
for readjudication consistent with the July 2004 order.  This 
judgment was entered by the Court in August 2004.   

In March 2007, the Veteran testified at a hearing before the BVA 
and in September 2008, the case was returned for further 
development.  The case was subsequently returned for further 
appellate review.

Additionally, as noted in the Board's September 2008 remand, the 
Veteran was initially represented by a private attorney in his 
appeal for service connection for a skin rash involving the 
inner thighs and a bilateral leg disorder with weakness.  
However, in March 2003 and March 2007, the representative 
revoked his power of attorney in the appeal.  In this regard, in 
May 2007, the Board sent the Veteran a letter affording him the 
opportunity to select another representative, should he so 
desire, and informing him that if he did not respond within 30 
days, the Board would assume that he did not desire 
representation, and appellate review would resume.  The Veteran 
did not respond to the Board's May 2007 letter, and as such, it 
is assumed that he does not desire representation in his appeal.  

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 
2002).


REMAND

A preliminary review of the record upon its return to the Board 
discloses that, unfortunately, another remand is required in 
this case.  Although the Board sincerely regrets the additional 
delay, it is necessary to ensure that there is a complete record 
upon which to decide the Veteran's claims so that he is afforded 
every possible consideration.  

The Veteran contends that he has a current skin rash involving 
of the inner thighs and a bilateral leg disorder with weakness 
that are both causally related to his time in service.  
Specifically, the Veteran contends that these conditions first 
manifested during service, or within a year following separation 
from service, and have been chronic and progressive since.  See 
March 1999 Substantive Appeal.  In regard to his skin rash 
claim, the Veteran has reported that he was treated for this 
condition during service, and that shortly after separation from 
service, from April 11, 1958, to April 14, 1958, he was 
hospitalized at the VA medical facility in Jackson, Mississippi, 
for epididymitis with gonococcus.  See August 2002 statement.  
In this regard, the Veteran has reported that his treating 
doctor at the VA hospital reported that his inner thigh rash and 
his "alleged venereal disease" were one and the same.  Id.  
Additionally, in regard to his bilateral leg disorder with 
weakness, the Veteran has reported that he first began 
experiencing periods of leg weakness during service in 1956, and 
that during his April 1958 VA hospitalization, he was treated 
for weakness in his lower extremities.  Id.  Finally, the 
Veteran has reported that he received treatment for both of 
these disabilities at the St. Anthony Hospital in Chicago, 
Illinois, between 1958 and 1972.  Id.

At the outset, the Board notes that, to date, the only service 
treatment record that has been associated with the claims file 
is the Veteran's December 1957 separation examination.  In this 
regard, the Board also notes that, in October 1987 and March 
1988, the RO requested a copy of all of the Veteran's service 
treatment records, and that in an April 1988 response, the 
National Personnel Records Center (NPRC) indicated that in order 
to search the secondary records service, the Veteran needed to 
submit a Form 13055.  Thereafter, in an October 1988 note, the 
NPRC reported that they needed clarification regarding the 
complete organization to which the Veteran was assigned at the 
time his alleged in-service treatment.  Specifically, the NPRC 
needed information regarding the Veteran's company, battalion, 
and regiment assignment; approximate dates (i.e., month/season 
and year) of treatment; and the location and/or medical facility 
at which he was treated.  This note also states that the 
Veteran's physical examinations could not be reconstructed.  

Later that month, the Veteran submitted a Form 13055 indicating 
that he was assigned to the 101st Airborne Division at Fort 
Jackson in South Carolina, and then to the 45th Gun Battalion in 
West Germany, and that he had received treatment for his legs at 
the Basic Training Unit dispensary at Fort Jackson in April 
1955, and at the 45th AA Unit, 7th Army dispensary in Koslar, 
Germany, in January 1956, September 1956, November 1956, April 
1957, and August 1957.  

Subsequently, in a February 1989 note, the NPRC stated that the 
Veteran had been located in the records/re-transmits of Battery 
D, 45th AAA Battalion from January 1956 to July 1957.  This note 
also indicates that the Morning Reports from January 1956 
through 1957 had been searched, but there were no remarks 
pertaining to the Veteran's allegations.  In this regard, 
however, the note also indicates that outpatient treatment is 
rarely shown on the Morning Reports.  The February 1989 note 
goes on to state that no standby records were available after 
May 1953, and that with regard to the Veteran's 1955 
allegations, NPRC needed the Veteran's complete assignment 
organization (i.e., company, battalion, regiment, etc.), at 
those times.  Finally, this note indicates that the Veteran's 
enlistment and separation examinations could not be 
reconstructed.  

Significantly, however, while the NPRC indicated that it needed 
more information to conduct a further search for records, there 
is no indication from the claims file that further development 
was undertaken.  In this regard, the Board notes that, upon 
further review of the claims file, it appears that the Court, in 
its July 2004 Order, intimated, although it did not order, that 
further efforts to obtain any outstanding service treatment 
records should be made on remand.  Accordingly, on remand, 
further efforts should be taken to obtain copies of any 
available service treatment records, including clinical records, 
as well as his any service personnel records.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(2); see also Moore v. Shinseki, 55 
F.3d 1365, 1374 (2009) (stating that VA violated its duty to 
assist by failing to obtain records from the Army hospital where 
the Veteran was treated while on active duty and that this 
violation was not harmless error, because although VA considered 
other documentation that summarized the hospitalization, there 
was no way to evaluate the Veteran's claim without examining all 
of the relevant records).  

The Board notes that although further efforts to obtain any 
available service treatment and personnel records should be 
undertaken on remand, based on the foregoing, it appears that 
these records may be unavailable.  Nevertheless, the Board 
acknowledges that in cases where the Veteran's service records 
are unavailable through no fault of his own, there is a 
"heightened duty" to assist him in the development of the case.  
See O'Hare v. Derwinski, 1 Vet. App. 365 (1991); Cuevas v. 
Principi, 3 Vet. App. 542 (1992).  This heightened duty includes 
providing a medical examination if review of the evidence of 
record determines that such examination is necessary to decide 
the claim.  38 C.F.R. § 3.159(c)(4) (2009).  Under the duty to 
assist, VA is obliged to provide a medical examination and/or 
get a medical opinion when the record contains competent 
evidence that the claimant has a current disability; the record 
indicates that the disability, or signs and symptoms of 
disability, may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A (d) (West 2002); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Here, with regard to his skin rash claim, the Veteran's December 
1957 separation examination is devoid of evidence of a skin 
condition.  However, a VA treatment record dated in April 1958, 
only four months after separation from service, shows that the 
Veteran was hospitalized for three days for "acute epididymitis 
with gonococcus organism."  This record indicates that the 
Veteran presented with a swollen, tender right epididymis and 
acutely tender prostate, and that following treatment with 
penicillin and Chloromycetin, his symptoms rapidly subsided such 
that he had no tenderness or symptomatology when he was 
discharged from the hospital.  There is no indication from the 
evidence of record that the Veteran received any subsequent 
treatment for epididymitis with gonococcus organism.  Rather, at 
an April 1982 VA special urological examination, the Veteran 
reported that he had been hospitalized in 1958 for acute 
epididymitis, which resolved spontaneously with medication, and 
that since that time, there had been no recurrence.  Based on 
his examination, the examiner diagnosed the Veteran with a 
history of left epididymitis (one episode), with no evidence of 
recurrence, and reported that the Veteran was essentially 
asymptomatic at the time of the examination.  

Thereafter, at a January 1993 general VA examination, the 
examiner noted that the Veteran had a negative history with 
regard to his skin, and while the Veteran reported that his 
testes swelled at times for no apparent reason, the examiner 
noted that he no swelling at that time.  Thereafter, during VA 
treatment in March 1998, a doctor noted the Veteran's report of 
having a rash of the left groin for many years, and in April 
1998, the Veteran sought treatment for an itchy rash in the 
groin, which he reported had been present for over ten years.  
On examination, the Veteran's left inner thigh/inguinal area was 
extremely tender.  The doctor diagnosed him with tinea cruris of 
the left inner thigh, which was treated with topical cream.  
During follow-up treatment the following month, the doctor noted 
that the Veteran's tinea cruris of the left inner thigh, 
inguinal area, and scrotum, had resolved, and that his 
thigh/scrotum area were now clear.  There is no indication from 
the evidence of record that the Veteran has since received 
further treatment for a skin rash of the inner thigh.  

With regard to his leg weakness disability claim, the Veteran's 
December 1957 separation examination report is devoid of 
evidence of any musculoskeletal or neurological disorder of the 
lower extremities.  Additionally, post-service, the first 
evidence of a lower extremity disorder is in March 1981, when 
the Veteran underwent a medical evaluation for state disability 
benefits.  At that time, the Veteran was noted to have severe 
diffuse neuromyopathy.  Similarly, at an October 1981 medical 
evaluation for state disability benefits, the Veteran was noted 
to have pain, weakness, and decreased sensation in his 
extremities, which the doctor noted was most likely caused by 
alcoholic myopathy.  Thereafter, at an April 1982 VA orthopedic 
examination, the Veteran was diagnosed with weakness of the 
right lower extremity, cause undetermined.  

From September 1982 to October 1982, the Veteran was admitted to 
the VA hospital in Chicago, Illinois, for a neurological 
evaluation of his "gradual weakness and numbness of the right 
arm."  The discharge diagnoses were mononeuropathy, multiplex, 
and possible primary lateral sclerosis.   

Subsequently, during treatment with Dr. Eugene J. Thomas in 
January 1984, the Veteran reported having bilateral leg weakness 
with standing, bending, and walking for the past eight months, 
and was noted to use a cane for walking.  Based on his 
examination, Dr. Thomas diagnosed the Veteran with an 
undiagnosed disease of the central nervous system manifested by 
weakness of the upper and lower extremities.   

In October 1991, the Veteran sought treatment from Dr. John 
Pieklik, reporting that he had lost his strength and had been 
experiencing some weakness in both of his lower extremities.  On 
examination, the Veteran ambulated poorly with the benefit of a 
cane, was unable to squat and recover, and could not stand on 
his heels or toes.  Dr. Pieklik noted that the Veteran had no 
phlebitis or claudication of the extremities, and went on to 
diagnose him with a lower extremity dysfunction.  

In January 1993, the Veteran was afforded a VA neurological 
examination, at which he was diagnosed with multiple 
mononeuropathies of uncertain etiology.  The examiner then went 
on to report that the Veteran's lower extremity problem appeared 
to be more orthopedic then neurological and recommended an 
orthopedic examination.  Thereafter, at a February 1993 VA 
joints examination, the Veteran reported that his "legs got 
weak" around 1962, and on examination, he had a variable limp.  
The examiner diagnosed him with degenerative joint disease of 
the left knee, a neurological problem (that the examiner 
reported he could not explain or understand), and a bizarre 
sensory pattern in the lower extremities.  The Veteran has since 
continued to receive VA treatment for degenerative joint disease 
of the left knee, gouty arthritis, polyarticular gout, multiple 
mononeuropathies, and leg weakness.  

Based on the foregoing, the Board finds that VA examinations 
assessing whether the Veteran has a skin rash involving the 
inner thighs and/or a bilateral leg disorder with weakness that 
is related to service is necessary.  In this regard, the Board 
points out that, regardless of whether any additional service 
treatment records or private treatment records from the years 
directly following the Veteran's separation from service can be 
obtained, because the Veteran has provided competent reports of 
experiencing lower extremity weakness and a skin rash of the 
groin during service, and of a continuity of such symptomatology 
since service (i.e., intermittent rashes on his groin/inner 
thighs and intermittent periods of leg weakness), examinations 
assessing the etiology of any current skin condition involving 
the inner thighs and bilateral leg disorder with weakness are 
necessary before a decision is rendered in this case.  See 38 
U.S.C.A. § 5103A (d); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  

Finally, the Board notes that when this case was remanded in 
September 2008, the Board requested the RO/AMC to attempt to 
obtain the Veteran's private treatment records from St. Anthony 
Hospital, as the evidence of record revealed that the only 
medical records obtained from this facility pertained to an 
individual with the same name, but a different Social Security 
number than the Veteran.  A review of the record reveals that, 
in accordance with the Board's request, in July 2009 and 
February 2010, after receiving the necessary authorization and 
consent to release information forms from the Veteran, the 
RO/AMC contacted St. Anthony Hospital and requested copies of 
the Veteran's treatment records.  However, to date, no further 
records have been submitted by the hospital or the Veteran.  In 
this regard, the Board notes that, as this case is being 
remanded for the foregoing reasons, the Veteran will be provided 
with one more opportunity to obtain and/or submit private 
treatment records from his treatment at St. Anthony Hospital 
from 1958 to 1972.  Additionally, on remand, any recent VA 
treatment records should also be obtained.  See 38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

Therefore, in order to give the Veteran every consideration with 
respect to the present appeal, it is the Board's opinion that 
further development of the case is necessary.  This case is 
being returned to the RO via the Appeals Management Center (AMC) 
in Washington, D.C., and the Veteran will be notified when 
further action on his part is required.  Please note, this 
appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c).  Expedited handling is requested.  
Accordingly, this case is REMANDED for the following action:


1.  After determining the Veteran's unit 
assignment(s) from January 1955 to 
December 1957, request that the NPRC 
review Morning Reports for the Veteran's 
unit(s) for this period of time, and to 
provide copies of any records pertaining 
to the Veteran.  

2.  The RO/AMC should attempt to obtain 
any available service personnel records 
and service treatment records pertaining 
to the Veteran, including clinical 
records, from the National Personnel 
Records Center (NPRC) and/or any other 
appropriate source.  The Board is 
particularly interested in treatment 1) at 
the Basic Training Unit dispensary at Fort 
Jackson in South Carolina in April 1955, 
when he assigned to the 101st Airborne 
Division; and 2) at the 45th AA Unit, 7th 
Army dispensary in Koslar, Germany, in 
January 1956, September 1956, November 
1956, April 1957, and August 1957, when he 
was assigned to Battery D of the 45th Gun 
Battalion.  

3.  Contact the Veteran and ask him to 
complete another release form authorizing 
VA to obtain treatment records dated from 
1958 to 1972 from St. Anthony Hospital, 
2875 W. 19th Street, Chicago, Illinois, 
60623.  The Veteran should be advised 
that, in lieu of submitting a completed 
release form, he can submit these private 
medical treatment records to VA himself.  
If the Veteran provides a completed 
release form, then the medical records 
identified should be requested.  In making 
this request, the hospital should be 
apprised of the Veteran's correct Social 
Security number.  If no records are 
available, it is requested that the 
hospital provide a response to this 
effect.  All efforts to obtain these 
records, including follow-up requests, if 
appropriate, should be fully documented.  

4.  The RO/AMC should obtain and associate 
with the claims file the Veteran's 
treatment records pertaining to a skin 
rash involving the inner thighs and/or a 
bilateral leg disorder with weakness from 
the VA Medical Center in Jackson, 
Mississippi, dated since April 2010.  

5.  After the development in the first 
four paragraphs has been completed, the 
RO/AMC should afford the Veteran an 
examination of his skin to determine the 
nature and etiology of all skin disorders 
that may be present.  Any and all 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should 
be accomplished.  

The examiner is requested to review all 
pertinent records associated with the 
claims file, particularly service 
treatment records, including the service 
separation examination, and offer 
comments and an opinion, as to whether it 
is at least as likely as not that any 
currently diagnosed skin disorder had its 
onset during active service or is related 
to any in-service disease, event, or 
injury.  In providing this opinion, the 
examiner should specifically acknowledge 
the Veteran's reports of service onset, 
continuity of symptomatology since 
service, as well as his treatment for 
acute epididymitis with gonococcus 
organism within four months of separation 
from service.  

The examiner is advised that the term "as 
likely as not" does not mean within the 
realm of possibility.  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is medically sound to find 
in favor of causation as to find against 
causation.  More likely and as likely 
support the contended causal relationship 
or a finding of aggravation; less likely 
weighs against the claim.  A clear 
rationale for all opinions would be helpful 
and a discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board.  
However, if the requested opinion cannot be 
provided without resort to speculation, the 
examiner should so state and explain why an 
opinion cannot be provided without resort 
to speculation.  

Since it is important "that each disability 
be viewed in relation to its history[,]" 
38 C.F.R. § 4.1, copies of all pertinent 
records in the Veteran's claims file, or, 
in the alternative, the claims file, must 
be made available to the examiner for 
review in connection with the examination.

6.  After the development in the first 
four paragraphs has been completed, the 
RO/AMC should afford the Veteran an 
examination of his lower extremities to 
determine the nature and etiology of any 
bilateral leg disorder with weakness that 
may be present.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  

The examiner is requested to review all 
pertinent records associated with the 
claims file, particularly service 
treatment records, including the service 
separation examination, and offer 
comments and an opinion, as to whether it 
is at least as likely as not that any 
currently diagnosed bilateral leg 
disorder with weakness that may be 
present had its onset during active 
service or is related to any in-service 
disease, event, or injury.  In providing 
this opinion, the examiner should 
specifically acknowledge the Veteran's 
reports of service onset and continuity 
of symptomatology since service.

The examiner is advised that the term "as 
likely as not" does not mean within the 
realm of possibility.  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is medically sound to find 
in favor of causation as to find against 
causation.  More likely and as likely 
support the contended causal relationship 
or a finding of aggravation; less likely 
weighs against the claim.  A clear 
rationale for all opinions would be helpful 
and a discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board.  
However, if the requested opinion cannot be 
provided without resort to speculation, the 
examiner should so state and explain why an 
opinion cannot be provided without resort 
to speculation.  

Since it is important "that each disability 
be viewed in relation to its history[,]" 
38 C.F.R. § 4.1, copies of all pertinent 
records in the Veteran's claims file, or, 
in the alternative, the claims file, must 
be made available to the examiner for 
review in connection with the examination.

When the development requested has been completed, the case 
should again be reviewed by the RO/AMC on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the Veteran should be furnished a Supplemental Statement of the 
Case, and be afforded a reasonable opportunity to respond before 
the record is returned to the Board for further review.

The purpose of this REMAND is to obtain additional development, 
and the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
Veteran is free to submit any additional evidence and/or 
argument he desires to have considered in connection with his 
current appeal.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
No action is required of the Veteran until he is notified.



_________________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



